            Case 1:21-cv-02366-CM Document 6 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DWAYNE MAMONET,

                                Plaintiff,
                                                                 21-CV-2366 (CM)
                    -against-
                                                                CIVIL JUDGMENT
T.L.R. BRONX PSYCHIATRIC CENTER,

                                Defendant.

         Pursuant to the order issued June 16, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 16, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                          United States District Judge
